344 S.E.2d 811 (1986)
STATE of North Carolina
v.
Edward HALL, Jr. and Horace Stephens.
No. 8516SC1339.
Court of Appeals of North Carolina.
July 1, 1986.
*812 Atty. Gen. Lacy Thornburg by Asst. Atty. Gen., William F. Briley, Raleigh, for the State.
Appellate Defender Malcolm R. Hunter Jr., by Asst. Appellate Defender Leland Q. Towns, Raleigh, for defendant-appellant Edward Hall, Jr.
Kenneth E. Ransom, Lumberton, for defendant-appellant Horace Stephens.
PHILLIPS, Judge.
The first of three questions raised by the defendants, either jointly or severally, is whether punishing each of them for both convictionsbreaking or entering with the felonious intent to commit larceny therein in violation of G.S. 14-54, and larceny committed pursuant to such breaking or entering as provided in G.S. 14-72(b)(2)violates the ban against double jeopardy contained in the constitutions of this state and the United States. State v. Edmondson, 316 N.C. 187, 340 S.E.2d 110 (1986), which upheld earlier holdings to the same effect by this Court, requires that this question be answered in the negative.
The second question is whether defendant Stephens' objections to the police officers' testimony that his shoe soles appeared to match one set of the shoe prints that led from the store where the theft occurred to the house where defendants and the stolen merchandise were found should have been sustained. This question also requires a negative answer. Defendant's contention is that the testimony had *813 no proper foundation. But, as was held in State v. Atkinson, 298 N.C. 673, 259 S.E.2d 858 (1979), the officers though not experts in identifying shoe prints were qualified to compare shoes and shoe prints and testify with respect thereto, and, under the circumstances recorded, that they saw and compared both the shoe prints and shoes involved was foundation enough for their conclusion that the shoes and prints matched. State v. Jackson, 302 N.C. 101, 273 S.E.2d 666 (1981).
The final question is whether defendant Hall must be resentenced because Article 81A, Chapter 15A of the North Carolina General Statutes, otherwise known as the Fair Sentencing Act, was not complied with in sentencing him. This question is raised by two assignments of errorone that the court erred in failing to find in mitigation that he had been honorably discharged from the armed services, and the other that the court erred in "failing to list separately for each offense the aggravating and mitigating factors found"neither of which has merit, in our opinion, and we overrule them. The first assignment has no evidentiary basis because no proof was presented that defendant was honorably discharged from the armed services; all that the record contains with respect to him even being in the armed forces is a statement by his attorney that "he served in the armed services." While the facts stated in the second assignment, that the court did not "list separately for each offense the aggravating and mitigating factors found," are true, which is to say only one form sheet listing the court's findings of factors in aggravation and mitigation was signed and is in the record though two judgments imposing prison terms were entered, under the circumstances recorded that does not require that defendant be resentenced, as he contends. For the transcript of the sentencing hearing shows that after the court had heard from the defendants and counsel for both parties the following occurred:
THE COURT:
Madam Clerk, if you will go to your aggravating-mitigating factors forms, please.
As to the defendant, Edward Hall, Jr., in respect to both counts, felonious breaking, entering and felonious larceny, the Court finds the following aggravating factors: Number 26, the defendant has a prior conviction or convictions for criminal offenses punishable by more than sixty-days confinement.
Find no mitigating factors, and find that the aggravating factors were proven by a preponderance of the evidence, and that the factors in aggravation outweigh the factors in mitigation.
The transcript further shows that later, upon entering judgment against defendant Hall for breaking or entering, the court stated: "The Court makes the written findings set forth on the attached findings of factors in aggravation and mitigation of punishment;" and that upon entering judgment against the defendant for larceny, the court again stated: "The Court makes the written findings set forth on the attached findings of factors in aggravation and mitigation of punishment."
So, it is quite plain, it seems to us, that in sentencing the defendant to a term of imprisonment for each offense which exceeded the presumptive term that the trial judge made and listed findings which support the validity of both judgments under G.S. 15A-1340.4(b). It is also plain, we think, that in passing judgment on the defendant the court gave separate consideration to each offense and the aggravating and mitigating factors found in each instance. The only deficiency is that another aggravating and mitigating factors form sheet was not signed and put in the file, as the judge obviously intended, though that form refers to the case as a whole rather than to just one charge, the usual practice. But this was not a judicial error; it was but a ministerial oversight that did no prejudice to defendant. His contention that State v. Ahearn, 307 N.C. 584, 300 S.E.2d 689 (1983) nevertheless requires that he be resentenced is at variance with our understanding *814 of that case. As we read Ahearn it requires defendants sentenced for multiple convictions to be resentenced when the record does not indicate that each of the sentences imposed was separately considered and based upon findings required by the Fair Sentencing Act. We do not understand Ahearn to require resentencing when all that is missing is a duplicate aggravating and mitigating factors form sheet. To so construe Ahearn would neither promote judicial economy, one of the main objects of that decision as it applies to this one, nor benefit the defendant.
No error.
BECTON and COZORT, JJ., concur.